Citation Nr: 0901908	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-17 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 Regional Office (RO) in 
St. Louis, Missouri rating decision, which denied the claims 
on appeal.

The Board notes at the outset that in the veteran's June 2006 
substantive appeal letter the veteran's representative 
indicates that there "was a clear and unmistakable error 
made in the rating decision that denied this veteran service 
connection for his bilateral hearing loss and tinnitus."  
Despite the wording, the context of the letter suggests that 
the representative was intending to emphasize their 
disagreement with the RO's denial, rather than raise a claim 
of clear and unmistakable error (CUE).  Furthermore, even if 
the representative intended to raise a claim of CUE, such a 
claim is untimely, since the RO's decision did not become 
final and appeal is still pending.  See 38 C.F.R. § 20.1400 
(2008) (stating CUE claims must be filed after a final 
decision).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
veteran's current bilateral hearing loss is not causally 
related to a disease, injury or event in service.

2.  The preponderance of the evidence shows that the 
veteran's current tinnitus is not causally related to a 
disease, injury or event in service.




CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, nor may it be presumed to 
have occurred therein.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 
(2008).

2.  A tinnitus disability was not incurred in or aggravated 
by active service, nor may it be presumed to have occurred 
therein.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
and 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim for service connection, 
the Veteran's Administration (VA) has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless.

The VCAA letter dated in May 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  These letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant VA medical records are in the file.  All records 
identified by the veteran as relating to the claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  The Board notes that the 
veteran was provided a general VA examination in August 2005, 
at which he was diagnosed with current hearing loss and 
tinnitus disabilities.  An addendum to this examination was 
added in September 2006.  The Board finds this examination 
report and addendum to be thorough and complete with respect 
to the veteran's claim for service connection for hearing 
loss and tinnitus.  The Board notes that the audiologists 
preparing the initial examination report and the addendum 
reviewed the veteran's claims folder.  The Board finds this 
examination report and addendum sufficient upon which to base 
a decision with regards to the claims for service connection 
for hearing loss and tinnitus.

II.  Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In the instant case, there is 
no presumed service connection because hearing loss was not 
medically diagnosed within one year of discharge; indeed, it 
was not diagnosed until decades after service.    

In the absence of presumption, to establish direct service 
connection for a disorder there must be: (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).  Service connection, furthermore, may be granted 
when a chronic disease or disability is not present in 
service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2008).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss. Hensley v. Brown, 5 
Vet. App. 155, 157 (1993). The Court further opined that 38 
C.F.R. § 3.385 (2008), discussed below, then operates to 
establish when a hearing loss disability can be service 
connected. Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2008).

Here, the veteran alleges that his current bilateral hearing 
loss and tinnitus are due to in-service noise exposure during 
close firing of heavy artillery pieces.  He has also 
specifically alleged the onset of ringing in his ears while 
in service.

The veteran's DD-214 indicate his MOS was that of Field 
Artillery Basic and so exposure to heavy artillery fire is 
likely and may be presumed.  The Board finds it noteworthy 
that the veteran's service medical records reveal significant 
decreased auditory acuity at all measured frequencies between 
entrance and separation examinations.  The decreased hearing 
acuity at separation, however, did not reach the level of a 
hearing loss disability as defined by 38 C.F.R. § 3.385.  His 
service medical records, furthermore, are silent as to any 
complaints, treatments or diagnoses of hearing loss or 
tinnitus.  In short, while the veteran's service medical 
records indicate some decreased hearing acuity at separation, 
the records are devoid of a finding of chronic bilateral 
hearing loss and tinnitus.

Even if a chronic condition was not shown during service, 
however, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of symptomatology 
or under 38 C.F.R. § 3.303(d) if the evidence shows a disease 
first diagnosed after service was incurred in service.  The 
pertinent inquiry, then, is whether the veteran's current 
bilateral hearing loss and tinnitus were caused by any 
incident of service.  The Board concludes they were not.

After service, the veteran's treatment records do not 
indicate a diagnosis of bilateral sensorineural hearing loss 
or tinnitus until August 2005, over three decades after 
service. At that time, the veteran was afforded a VA audio 
examination, wherein he was diagnosed with bilateral 
sensorineural hearing loss and tinnitus.  In regard to 
etiology, the examining VA audiologist opined that the 
veteran's current bilateral hearing loss and tinnitus did not 
stem from his military service.  A different VA audiologist, 
after reviewing the veteran's August 2005 examination results 
and service medical records, opined in a September 2006 
addendum as follows:

Although there was a shift in thresholds from 
entrance (0db) to separation (20db), the range of 
variability between the thresholds could be 
consistent with variability in testing procedures, 
the testing instructions, ambient noise, or the 
actual examiner and does not fall outside of a 
standard deviation for the results.  Furthermore, 
there were no complaints of hearing loss or 
tinnitus in the medical records.  The veteran did 
not seek treatment for either condition shortly 
after service.  Reviewing the interview notes 
completed on August 1, 2005, the veteran had no 
opinion as to the onset time or the etiology of the 
tinnitus condition which contradicts his statements 
listed while filing his claim some 30 years after 
his military service.  He has an extensive history 
of civilian noise exposure.

The veteran's representative argues that the United States 
Court of Appeals for Veterans Claims (Court) in Hensley held 
that a veteran could establish service connection for a 
current hearing disability by showing a decreased threshold 
of hearing acuity in service.  The representative mistakenly 
concludes that the decreased hearing acuity evidenced by the 
veteran's entrance and separation audio exams, in conjunction 
with the veteran's assertion of continued symptomatology of 
hearing loss and tinnitus, is sufficient to establish service 
connection.  That simply is not the law.  Rather, in the 
absence of a showing of hearing loss disability pursuant to 
38 C.F.R. § 3.385 within the presumptive time period, the 
veteran must still establish the necessary elements to 
demonstrate a direct service connection.  As the Hensley 
court noted, "[i]f evidence should sufficiently demonstrate 
a medical relationship between the veteran's in-service 
exposure to loud noise and his current disability, it would 
follow that the veteran incurred an injury in service; the 
requirements of [38 U.S.C.] section 1110 would be 
satisfied."  Hensley, 5 Vet. App. at 160 (internal 
quotations omitted).  

In short, it simply is not the case that Hensley mandates a 
grant of service connection solely on the decreased 
thresholds of hearing acuity in the service medical records.  
As unequivocally stated above, in the absence of presumption, 
service connection must be established by medical evidence 
connecting a current disability to some injury or incident of 
service.  As the veteran is not competent to diagnose or 
render a medical opinion of disability, the RO fulfilled its 
duty to assist by affording the veteran an audio examination 
to ascertain if a medical nexus to service existed.  See 38 
C.F.R. § 3.159(c)(4)(i) (2008).  The VA did not, therefore, 
improperly provide the veteran with an audio examination.

The Board considered the veteran's self-reported continuity 
of symptomatology of tinnitus dating back to his service.  In 
this regard, the veteran is competent to report that he 
experiences the ringing in his ears which is the clinical 
feature of tinnitus.  See Charles v. Principi, 16 Vet.App. 
370, 374- 75 (2002).  However, the Court has held that, even 
where a veteran asserted continuity of symptomatology since 
service, medical evidence was required to establish "a nexus 
between the continuous symptomatology and the current claimed 
condition . . . "  See, e.g., McManaway v. West, 13 Vet. 
App. 60, 66 (1999), vacated on other grounds sub nom. 
McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. 
West, 13 Vet. App. 117 (1999); See Savage v. Gober, 10 Vet. 
App. 488, 495- 98 (1997).  In other words, even accepting the 
veteran's allegations that he suffered ringing in his since 
service, there must be competent evidence that his current 
tinnitus is related to his military service.  As explained 
above, such evidence is lacking here, and, in fact, the only 
relevant medical opinion determined that a relationship 
between the current tinnitus and hearing loss unlikely.

Given the veteran's duties as a cannoneer in service, the 
Board has considered the potential application of 38 U.S.C.A. 
§ 1154(b) (West 2002).  However, the veteran was not in 
receipt of any awards and/or decorations that would suggest 
that he participated, i.e., fired a weapon, in actual combat 
with the enemy.  Furthermore, in Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996), the United States Court of Appeals for 
the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to a current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  The evidence must still establish by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

The Board finds the opinions expressed in the VA 
audiologists' examination and addendum credible and 
probative.  Exam and addendum were based on a review of the 
claims file, interview of the veteran, and audio examination.  
Further, a complete and through rationale is provided for the 
opinions rendered.  It is clear the audiologists reviewed the 
veteran's service medical records, taking note of the 
decreased audio acuity exhibited between the entrance and 
separation exams.  The 2006 audiologist's addendum makes 
clear that she considered this degradation of hearing, but, 
for the reasons noted above, did not consider the current 
hearing loss medically connected to the veteran's time in 
service.  The examiner's conclusion is fully explained and 
consistent with the evidence of record.  

In summary, hearing loss and tinnitus were not diagnosed 
until decades after service.  No medical professional, 
moreover, has ever otherwise linked the veteran's current 
hearing loss and tinnitus to service or the decreased 
thresholds of hearing acuity in service, and, in fact, there 
is medical evidence to the contrary.  In light of the 
evidence, the Board concludes that the preponderance of the 
evidence is against the claims, and that service connection 
for hearing loss and tinnitus is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


